DETAILED ACTION
This action is pursuant to the claims filed on August 23, 2019. Claims 1-15 are pending. A first action on the merits of claims 1-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “non-elastic wire”. However, there is insufficient antecedent basis for said limitation.
Claim 10 recites “a connector”. However, claim 1 recites a connector and therefore, it is unclear if there are two connectors or a single connector. Furthermore, the claim recites that the other end [of the connector] is connected to the connector. Claim 11 which recites the connector is also indefinite since it is unclear which connector it is referring to.
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sochor (U.S. Pat. No. 8,968,331).
In regards to independent claim 1, Sochor discloses a deep intracranial electrode (assembly in Figs. 5A & 5B) comprising: 
a flexible wire (conductors 31 as best shown in Fig. 12; col. 19, ln. 65-67); 
an electrode contact (electrodes 25 in Figs. 2 & 12);
a connector (proximal end 21 of the electrode terminal 26 including the connector terminal 26 in Fig. 2 & the external connector 188 as shown in Fig. 46A & 46B); and 
a nonelastic sleeve (stylet assembly 40 in Fig. 2), 
wherein one end of each flexible wire connected to the electrode contact, the other end connected to the connector (see Fig. 12; col. 19, ln. 65-67); 
wherein the nonelastic sleeve sheathes around the flexible wire (the stylet assembly 40 surrounds the conductors 31 of the cable 30), a sum of a length of the flexible wire arranged outside the shield sleeve and a length of the shield sleeve being adjustable (the proximal portion of the conductor 31is outside of the stylet assembly 40 
In regards to claim 2, Sochor further discloses that the length of the shield sleeve is shorter than that of the flexible wire, and the flexible wire can be folded inside the shield sleeve (col. 11, ln. 52-59, Fig. 12 shows the spiraling portion of the conductors 31 and thus the conductors 31 disposed within the stylet is longer in length than the stylet). Furthermore, note that the naturally spiraling conductors 31 forms folds or wave-like structure disposed within the stylet and the stylet spacer. 
In regards to claim 3, Sochor further discloses wherein the shield sleeve can be moved along and relative to the flexible wire so as to change a length of a part of the flexible wire folded inside the shield sleeve (the proximal portion of the conductor 31is outside of the stylet assembly 40 and the portion of the lead 20 changes during insertion of the lead into the stylet assembly 40).
In regards to claim 4, Sochor further discloses the connector comprises a casing and pins arranged inside the casing (Figs. 46A & 46B shows an external connector 188 having pins or contacts 189 embedded in the connector 188), the casing connected to the connecting member (the connector 199 is in contact with the electrode terminal 191), a plurality of flexible wires, pins and electrode contacts are arranged, each flexible wire is connected to each pin and each electrode contact (the electrode terminal 188 comprises a corresponding conductive lead shown in the Figs. 46A & 46B so that the electrodes, the conductors, the terminals, the contacts and the wires are operatively connected to an external unit, col. 25, ln. 39-50). 
In regard to claims 6 & 9, Sochor further discloses a non-elastic sleeve that sheathes around the flexible wire (the stylet spacer 42 is capable of moving axially with respect to the 
In regards to claim 8, when the device of Sochor is inserted into the brain, the distal end of the nonelastic sleeve (distal end of the stylet assembly 40 in Fig. 32B) sheathes/covers the inner surface of the fixation nut (anchoring ring) while the other end of the nonelastic sleeve sheathes around the proximal portion of the connector (proximal end of the stylet assembly 40 covers the proximal end of the lead 20). 
In regards to claims 10 & 11, Sochor further discloses a/[the] connector (connector terminal body 27 in Fig. 33B formed from silicone rubber or the like which is a tensile material; col. 19, ln. 21-26) which is directly and indirectly connected to all the elements or portions of the assembly as shown in Figs. 33A-33B. Note that the connector terminal body is shorter than the flexible wire. 
In regards to claim 12, Sochor further discloses a flexible insulation sleeve sheathing around the flexible wire (member 49 formed from silicone elastomer, epoxy or the like, col. 13, ln. 34-36). Furthermore, in the assembled arrangement, all the elements of the assembly are connected. Sochor discloses a rigid support rod (reinforcing tube 38 for stiffening the electrode 
In regards to claim 14, Sochor further discloses an end electrode (distal-most electrode 25 in Fig. 5A-5B) electrically connected to a corresponding flexible wire (31, col. 15, ln. 13-45) and note that the end electrode is connected to the rigid support rod (as shown in the cross-sectional view of Figs. 9 & 10). 
In regards to claim 15, Sochor further discloses each of the electrode contact is of an annular shape (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 1 above, and further in view of Woo et al. (hereinafter ‘Woo’, U.S. PGPub. No. 2007/0088210).
In regards to claim 5, Sochor discloses the invention substantially as claimed in claim 1 and discussed above. While Sochor discloses that the electrode material is formed from platinum, platinum/iridium or the like (col. 11, ln. 28-30; col. 13, ln. 64-66), it fails to disclose that the electrode and the flexible wire are made of non-magnetic materials. 
Woo teaches that electrodes and wires can be formed from a non-magnetic metal such as copper or a material having very high conductivity so that the electrodes are compatible for MR imaging (abstract, [0043]). Given that Sochor contemplates imaging during deep brain stimulation (col. 1, ln. 50-67), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the electrode and the flexible wires with copper as taught by Woo, thereby providing an MRI compatible lead.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 1 above, and further in view of Janicki et al. (hereinafter ‘Janicki’, WO 2013/056243).
In regards to claim 7, Sochor discloses the invention substantially as claimed in claim 1 and discussed above. However, Sochor does not disclose that the nonelastic sleeve is made of a transparent material.
Janicki teaches providing a transparent plastic stylet (pg. 18, lns. 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the stylet or the nonelastic sleeve with a transparent plastic material as taught by Sochor, thereby arriving at the claimed invention since forming a stylet with a transparent .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 1 above, and further in view of Nosler (U.S. PGPub. No. 2018/0116645).
In regards to claim 9, Sochor discloses the invention substantially as claimed in claim 1 and discussed above. However, Sochor does not disclose that the nonelastic sleeve is made of a non-magnetic material.
Nosler teaches that a stylet may be formed of one of stainless steel, copper, aluminum, nitinol and so forth ([0018],[0024],[0030],[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the stylet or the nonelastic sleeve with a non-magnetic material such as copper or nitinol as taught by Nosler, thereby arriving at the claimed invention since the equivalence of stainless steel, copper, aluminum and nitinol for their use in the stylet art and the selection of any one of these known equivalents would be within the level of ordinary skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 12/1 above, and further in view of Marple et al. (hereinafter ‘Marple’, U.S. PGPub. No. 2010/0317921).
In regards to claim 13, Sochor further discloses the invention substantially as claimed in claim 12/1 and discussed above. However, Sochor is silent as to the rigid support rod made of a shape memory material.
Marple teaches that reinforcement member or support member may be constructed from a tube made from a stainless steel, a spring steel, superelastic Nitinol alloy or a polymeric material ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/549,624. Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘624 claims a deep intracranial electrode comprising a flexible wire (conducting wire), an electrode contact (electrode contacts), a connector (a connector), a shield sleeve (non-elastic sleeve). In addition, all the other structural elements are also claimed in the dependent claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/24/2022